In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00227-CR


                           HARRISON HOOD, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                      On Appeal from the County Court at Law No. 2
                                  Lubbock County, Texas
              Trial Court No. 2012-471,374, Honorable Drue Farmer, Presiding

                                    October 21, 2015

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appellant, Harrison Hood, appealed his conviction for the offense of driving while

intoxicated. Appellant was sentenced to 3 days’ confinement in the Lubbock County

Jail. On October 14, 2015, appellant filed a Motion to Dismiss.


       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at
appellant’s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                              Mackey K. Hancock
                                                  Justice


Do not publish.




                                          2